Citation Nr: 1627072	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to a rating in excess of 10 percent for recurrent orchitis and epididymitis.

5.  Entitlement to a compensable rating for erectile dysfunction.

6.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).
REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2003 to September 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2013 rating decisions of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015).

The issues of increased ratings for lumbosacral strain, for right lower extremity radiculopathy, and for left lower extremity radiculopathy are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  For the entire period of claim, the Veteran's recurrent orchitis and epididymitis disability is shown to be manifested by urinary tract infections requiring intermittent intensive management.  Recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times/year), recurrent symptomatic infection requiring continuous intensive management, poor renal function, and/or tubercular infections are not shown.

2.  For the entire period of claim, the Veteran's erectile dysfunction is shown to be manifested by difficulty maintaining erections.  Deformity of the penis with loss of erectile power is not shown.

3.  The Veteran does not have loss of use of either testicle (because both of his testes are shown to be descended and normal in size, and the absence of spermatozoa is not shown).

4.  The evidence reasonably shows that the Veteran's service-connected physical disabilities alone (which satisfy the schedular criteria under 38 C.F.R. § 4.16(a)) have precluded him from obtaining and maintaining substantially gainful employment since February 10, 2012.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for recurrent orchitis and epididymitis disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115b, Code 7525 (2015).

2.  A compensable rating for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115b, Code 7522 (2015).

3.  SMC based on the loss of use of a creative organ is not warranted.  38 C.F.R. §§ 1114(k), 5107 (West 2014); 38 C.F.R. § 3.350(a)(1) (2015).

4.  The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims for increased ratings for recurrent orchitis and epididymitis and for erectile dysfunction, the claim for SMC based on the loss of use of a creative organ, and the claim for a TDIU rating.

Regarding the claim for a TDIU rating, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Regarding the claims for increased ratings for recurrent orchitis and epididymitis and for erectile dysfunction and the claim for SMC based on the loss of use of a creative organ, VA's duty to notify was satisfied by a letter in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been obtained.  The RO arranged for pertinent VA examinations in July 2011 and September 2012 (and the Veteran has not alleged that his symptoms of disability have worsened since then).  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's orchitis, epididymitis and erectile dysfunction disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the ratings for the Veteran's recurrent orchitis and epididymitis and for erectile dysfunction, as well as the matter of SMC based on the loss of use of a creative organ, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Ratings - In General

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Rating for Recurrent Orchitis and Epididymitis

The Veteran's recurrent orchitis and epididymitis disability has been rated under Code 7525, which provides that chronic epididymo-orchitis is to be rated as urinary tract infection.  [Tubercular infections are to be rated in accordance with 38 C.F.R. § 4.88b or § 4.89, whichever is appropriate; however, because the Veteran has not had tubercular infections, the criteria under 38 C.F.R. § 4.88b and § 4.89 will not be discussed.]  38 C.F.R. § 4.115b, Code 7525.

Urinary tract infections are rated under 38 C.F.R. § 4.115b as follows.  A 10 percent rating is warranted for urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic infections requiring drainage or frequent hospitalization (greater than two times/year) or requiring continuous intensive management.  [If urinary tract infection is manifested by poor renal function, then such is to be rated as renal dysfunction; however, because the Veteran has not had poor renal function, the criteria for renal dysfunction will not be discussed.]  38 C.F.R. § 4.115b.

For the entire period of claim, the Veteran's recurrent orchitis and epididymitis disability has been manifested by urinary tract infections requiring intermittent intensive management.  However, recurrent symptomatic infections requiring drainage or frequent hospitalization (greater than two times/year), recurrent symptomatic infections requiring continuous intensive management, poor renal function, or tubercular infections have not been shown at any time.

On July 2011 VA genitourinary examination, it was noted that the Veteran had no problems with urinary flow, hesitancy, stream, or incontinence, as well as no recurrent urinary tract infections and none of the following for treatment: catheterization, dilations, drainage procedures, diet therapy, frequency of invasive or non-invasive procedures, or dialysis.  It was further noted on July 2011 VA examination that he had no hospitalizations for his urinary tract, epididymitis, or testes in the past year, as well as no history of renal colic, bladder stones, nephritis, or renal dysfunction.

On September 2012 VA genitourinary examination, it was noted that the Veteran had a history of recurrent symptomatic urinary tract infections that required intermittent intensive management (consisting of three treatments with antibiotics over the past year) but that such condition did not require continuous medication or any other continuous intensive management.  It was also noted that he had no hospitalizations for his epididymitis and no voiding dysfunction.

A November 2013 VA treatment record (in Virtual VA) documented the Veteran's report that his bladder control was "terrible" at that time, with difficulty urinating (but no loss of control); however, these urinary symptoms were not attributed in any way to urinary tract infections or to his recurrent orchitis and epididymitis.

As outlined above, the evidence of record throughout the entire period being considered documents that the Veteran's recurrent orchitis and epididymitis disability has been manifested by urinary tract infections requiring intermittent intensive management.  A higher (30 percent) rating requires continuous intensive management (or recurrent symptomatic infections requiring drainage or hospitalization more frequently than two times per year).  Accordingly, the Board finds that a rating in excess of 10 percent for such disability is not warranted.  See 38 C.F.R. § 4.115b, Code 7525; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

Consideration has been given regarding whether referral of the claim to the Undersecretary for Benefits or the Director, Compensation Service for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptoms.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptoms, a determination must be made as to whether there is an exceptional disability picture that includes other related factors (such as marked interference with employment and frequent periods of hospitalization).  In such a case, the matter must be referred for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of orchitis/epididymitis disability, but such greater degrees of disability are not shown in this case.  The diagnostic criteria encompass all symptoms and related functional impairment of the orchitis/epididymitis disability shown during the period of time considered and therefore those criteria are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

Rating for Erectile Dysfunction

The Veteran's erectile dysfunction has been rated under Code 7522, which provides that a 20 percent rating is warranted for deformity of the penis with loss of erectile power.  [A footnote provides that review should be conducted for entitlement to SMC under § 3.350 of this chapter.  The Board notes that entitlement to SMC based on the loss of use of a creative organ is at issue in the current appeal and will be discussed below.]  38 C.F.R. § 4.115b, Code 7522.

For the entire period of claim, the Veteran's erectile dysfunction is shown to be manifested by difficulty maintaining erections; however, deformity of the penis with loss of erectile power has not been shown at any time.  On July 2011 VA genitourinary examination, it was noted that he had intermittent difficulty maintaining an erection and that "it could quit in the middle of sexual intercourse"; however, it was noted that he had not used any medications or sought help for this problem, and examination revealed no gross abnormalities of the penis, testes, epididymitis, or spermatic cord, as well as no penile deformity.  On September 2012 VA genitourinary examination, it was noted that pain from his epididymitis caused intermittent erectile dysfunction, but that he was still able to achieve an erection sufficient for penetration and ejaculation (without medication); furthermore, his penis was noted to be normal.

As outlined above, the evidence of record throughout the entire period being considered documents that the Veteran's erectile dysfunction has been manifested by difficulty maintaining erections (but with no penis deformity).  Accordingly, the Board finds that a compensable rating for such disability is not warranted.  See 38 C.F.R. § 4.115b, Code 7522; see also Fenderson, 12 Vet. App. at 119, 126-127.

Consideration has been given regarding whether referral of the claim for consideration of an extraschedular evaluation is warranted, as outlined above.  38 C.F.R. § 3.321(b)(1); see Thun, 22 Vet. App. at 111.

Here, the schedular criteria provide for a rating in excess of that assigned for a greater degree of erectile dysfunction disability, but such greater degree of disability is not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the erectile dysfunction disability shown during the period of time considered and therefore those criteria are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

SMC based on the Loss of Use of a Creative Organ

SMC is payable when the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of a creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).  [As the Veteran's testicles are both present, the criteria pertaining to anatomical loss of a creative organ will not be discussed.]

Loss of use of a testicle will be established when examination finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle; or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).

The evidence of record shows that the Veteran does not have loss of use of either testicle, because both of his testes are to be descended and normal in size, and the absence of spermatozoa is not shown.  VA treatment records in February 2011, September 2011, and May 2012 (in Virtual VA) noted that both of his testes were descended and normal.  On July 2011 VA genitourinary examination, it was noted that he had no gross abnormalities of the penis, testes, epididymitis, or spermatic cord, as well as no sign of testicular atrophy.  VA ultrasounds of his scrotum in August 2011 and November 2011 revealed that the dimensions of his testes did not meet the criteria under 38 C.F.R. § 3.350(a)(1)(i)(a) or (b), and the texture of both testes was normal.  On September 2012 VA genitourinary examination, it was noted that he was able to ejaculate and that he had no retrograde ejaculation, and his penis and testes were normal.

As outlined above, the evidence of record throughout the entire period being considered documents that the Veteran does not have loss of use of either testicle as defined by 38 C.F.R. § 3.350(a)(1)(i).  Accordingly, the Board finds that SMC based on the loss of use of a creative organ is not warranted.  See 38 C.F.R. §§ 1114(k); see also 38 C.F.R. § 3.350(a)(1).

TDIU Rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran submitted a claim for TDIU on February 10, 2012.  The record reflects that his highest level of education is an Associate's Degree.  His employment experience consisted of working at a natural gas company until 2011, when he suffered a back injury at work.

The Veteran is service-connected for nine disabilities: (1) depressive disorder and anxiety disorder (rated 70 percent); (2) lumbosacral strain (rated 40 percent); (3) right lower extremity radiculopathy (rated 20 percent); (4) left lower extremity radiculopathy (rated 10 percent); (5) gastroesophageal reflux disease (GERD) (rated 10 percent); (6) recurrent orchitis and epididymitis (rated 10 percent); (7) benign osteochondroma of the right distal femur (rated 0 percent); (8) left wrist ganglion cyst (rated 0 percent); and (9) erectile dysfunction (rated 0 percent).  His combined evaluation for compensation is 90 percent.

The Board concludes, as discussed below, that a TDIU rating is warranted based solely on the Veteran's service-connected physical disabilities (thus supporting an effective date based on the date the TDIU claim was filed, on February 10, 2012).  

Therefore, although the Veteran was awarded service connection for depression, evaluated as 70% disabling, in July 2015, the following analysis focuses only on the Veteran's physical disabilities (some of which have been service connected since 2009), in order to provide adequate reasons or bases for an effective date of February 10, 2012).

The Veteran asserts that his service-connected physical disabilities (and in particular, his lumbosacral strain, right lower extremity radiculopathy, left lower extremity radiculopathy, GERD, recurrent orchitis and epididymitis, benign osteochondroma of the right distal femur, left wrist ganglion cyst, and erectile dysfunction) preclude him from obtaining and maintaining any type of substantially gainful employment.

A May 2011 VA treatment record noted that he remained out of work despite notes being given in the past which released him to light duty work.  On VA examinations in September 2012 and October 2012, the VA examiner opined that the Veteran's recurrent orchitis and epididymitis, erectile dysfunction, and GERD did not impact his ability to work, but also opined that the Veteran's lumbosacral strain did impact his ability to work (in that his back problem prohibited heavy lifting, prolonged standing, bending, climbing, or prolonged waking) and that his left wrist disability also did impact his ability to work (in that it would affect employment requiring optimal grip of the left hand and full range of motion of the left wrist).

In June 2015, a vocational consultant reviewed the record, noted the pertinent VA examination findings outlined above, cited to several research studies regarding rates of absence tolerated by employers (and noted that the Veteran would likely exceed these acceptable rates due to his service-connected physical impairments), and provided the following opinion: "The Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service connected lumbosacral strain; radiculopathy, right lower extremity; gastroesophageal reflux disease; orchitis and epididymitis (both testicles); radiculopathy, left lower extremity; osteochondroma right distal femur benign; ganglion cyst, left wrist[;] and erectile dysfunction[;] and the record support[s] this finding as far back as the date of filing."

In July 2015, a private physician reviewed the record (which included a contemporaneous July 2015 Residual Functional Capacity Evaluation for the Veteran), noted pertinent symptoms that the Veteran had reported to him (including how he had to use special accommodations such as a special toilet seat, a grabber to help put socks and shoes on, and a back brace to help support him; how he vomited two to seven times daily due to the effect that his medications had with his GERD; and how the Morphine and Cyclobenzaprine prescribed for his back pain and muscle spasms made him drowsy and made it hard for him to concentrate), and provided the following opinion: "After reviewing the evidence and interviewing the [V]eteran, it is my opinion that it is as likely as not that the combination of pain and limitations caused by hi[s] service connected impairments prevent him from being able to work full time....Limitations such as limited standing for 15 minutes, sitting for 15 minutes, unable to lift any weight, walking 50 yards maximum before having to take a break, decreased concentration, pain and the need for several unscheduled breaks throughout the day to lay down to relieve back pain, preclude the [V]eteran from obtaining and/or maintaining gainful employment."

In July 2015, a college recruiter submitted a statement describing how the Veteran's pain negatively impacted his performance in school and that he eventually had to withdraw due to his poor attendance.

On December 2015 VA psychiatric examination, the VA examiner opined that the Veteran's depressive disorder and anxiety disorder caused occupational and social impairment with reduced reliability and productivity.  It was also noted that the Veteran was pursuing a second Associate's Degree until he was "kicked" due to his recurrent physical pain (to include the need to frequently get up and move around) which caused "tardiness" and "too many doctor appointments."  It was further noted that he was currently unemployed after attempting to get a job at a grocery store approximately two months prior, but he could not keep that job "secondary to increase[d] physical pain when required to unload and move bags of ice.  Employment prior to this included a position with a natural gas company until 2010 or 2011, when he sustained a physical injury that aggravated his already present physical pain."

The Veteran meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a) for his physical disabilities, because he has at least one such disability rated 40 percent (i.e., lumbosacral strain) and his combined evaluation for compensation (for his physical disabilities only) is 70 percent.  [While his depressive disorder and anxiety disorder disability is rated at 70 percent, this is not one of the physical disabilities precluding him from obtaining and maintaining any type of substantially gainful employment.]  Furthermore, the evidence of record reasonably shows that his service-connected physical disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his work history and education.  Medical professionals (the September 2012 VA examiner and the July 2015 private physician in particular) have persuasively described the limiting effects of the Veteran's service-connected physical disabilities on his ability to work.  Accordingly, a TDIU rating is warranted.




ORDER

A rating in excess of 10 percent for recurrent orchitis and epididymitis is denied.

A compensable rating for erectile dysfunction is denied.

SMC based on the loss of use of a creative organ is denied.

A TDIU rating is granted, effective February 20, 2012, subject to the regulations governing payment of monetary awards.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the issues of entitlement to increased ratings for lumbosacral strain, for right lower extremity radiculopathy, and for left lower extremity radiculopathy.

On July 2011 VA spine examination, the Veteran described how he re-injured his back at work in February 2011 and reported that he had received several weeks of Workers' Compensation which was then terminated.  These Workers' Compensation records may contain pertain evidence with regard to the Veteran's claim for an increased rating for his lumbosacral strain (as well as his claims for increased ratings for his right and left lower extremity radiculopathy, because these disorders are directly related to his lumbosacral strain), and therefore such records must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1. After securing the necessary release from the Veteran, the AOJ should obtain from the appropriate state Workers' Compensation agency complete copies of all records pertaining to the Veteran's claim for Workers' Compensation, including any determination on the claim, and all medical records considered.  Any negative search result should be documented in the record and communicated to the Veteran and his attorney.

2. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims remaining on appeal for increased ratings for lumbosacral strain, for right lower extremity radiculopathy, and for left lower extremity radiculopathy.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


